

115 HRES 716 IH: Recognizing the importance of the 2018 Winter Olympic Games in PyeongChang, South Korea, and for other purposes.
U.S. House of Representatives
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 716IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2018Mr. Connolly (for himself, Mr. Roskam, Mr. Bera, and Mr. Kelly of Pennsylvania) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the importance of the 2018 Winter Olympic Games in PyeongChang, South Korea, and for
			 other purposes.
	
 Whereas from February 9–25, 2018, the 23rd Winter Olympic Games will be held in PyeongChang, located in the Gangwon Province of the Republic of Korea (South Korea);
 Whereas the Winter Olympic Games PyeongChang 2018 represent South Korea’s second Olympic Games in 30 years since Seoul hosted the Summer Olympic Games in 1988;
 Whereas the Winter Olympic Games PyeongChang 2018 will feature 102 events across 15 sport disciplines with the qualified participation of 89 National Olympic Committee Teams;
 Whereas the United States team at the Winter Olympic Games PyeongChang 2018 is expected to consist of up to 240 athletes from all across America competing in all 15 sport disciplines;
 Whereas PyeongChang will also host the 12th Paralympic Games from March 9–18, 2018, which will feature 80 events in 6 sports with approximately 42 nations competing;
 Whereas the theme of the Winter Olympic Games is Passion. Connected. and refers to South Korea’s vision of a world in which everyone is connected through a shared passion for winter sports;
 Whereas, on November 13, 2017, the United Nations General Assembly adopted the resolution Building a peaceful and better world through sport and the Olympic ideal by consensus; Whereas the United Nations General Assembly resolution expresses its expectation that PyeongChang 2018 will be a meaningful opportunity to foster an atmosphere of peace, development, tolerance, and understanding on the Korean Peninsula and in Northeast Asia;
 Whereas, on January 3, 2018, South Korea and North Korea reopened a telephone hotline to normalize the Panmunjom communications channel at the Joint Security Area (JSA) located within the Demilitarized Zone (DMZ); Whereas, on January 4, 2018, President Donald Trump and President Moon Jae-In of the Republic of Korea held a call to discuss recent developments on the Korean Peninsula and agreed that The United States and the Republic of Korea are committed to a safe and successful 2018 Winter Olympic Games in PyeongChang;
 Whereas President Trump conveyed to President Moon that the United States will send a high-level delegation to the Olympics; Whereas the two leaders further agreed to de-conflict the Olympics and our military exercises so that United States and Republic of Korea forces can focus on ensuring the security of the Games;
 Whereas, on January 9, 2018, South Korean and North Korean representatives held their first official talks in more than two years with the aim of discussing cooperation during the Winter Olympic Games PyeongChang 2018 and improving their overall relations; and
 Whereas, on January 10, 2018, it was announced that Vice President Michael Pence and Second Lady Karen Pence would lead the United States delegation to PyeongChang and that in addition to showing support for our U.S. athletes, the Vice President will show his confidence in and appreciation for our U.S. military stationed in the region: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the strong and unwavering commitment of the United States to its ally—the Republic of Korea—to support, participate in, and help ensure the safety and security of the Winter Olympic Games PyeongChang 2018;
 (2)recognizes the importance of the Winter Olympic Games PyeongChang 2018 as a leading international sporting event of genuine sportsmanship and fair play that can contribute to peace and prosperity on the Korean Peninsula, in Northeast Asia, and beyond; and
 (3)wishes the Government and people of the Republic of Korea as well as the PyeongChang Organizing Committee for the 2018 Winter Olympic and Paralympic Games (POCOG) every success in their preparation for and execution in hosting the Winter Games.
			